ELECTRODES FOR BATTERIES
DETAILED ACTION

Remarks
This Action is in response to communication filed on January 24, 2022.
Claims 1, 3, 6 and 9-20 are pending, wherein claims 1 and 18 are amended and claims 9-17 and 20 were previously withdrawn. Claims 1, 3, 6 and 18-19 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2022 has been considered by the examiner.

Allowable Subject Matter
Claims 1, 3, 6 and 18-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In rejecting the claims, Wu et al. (CN 106898729 A) in view of Zhamu et al. (US 2010104571 A1) was relied on as prior art(s) for teaching an electrode for a battery comprising a lithium metal attached to a metal-coated carbon fabric, wherein the metal-coated carbon fabric comprises carbon fibers, a copper layer, and an interfacial polymer layer sandwiched .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727